In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County, dated September 26, 1977, which granted plaintiffs’ motion for a protective order and denied defendant’s cross motion to compel compliance with its notice of discovery and inspection. Order reversed, with $50 costs and disbursements; motion denied and cross motion granted; and plaintiffs are directed to comply with item 2 of the notice of discovery and inspection; items 3, 4 and 5 of the notice were sought only as an alternative to discovery and inspection of item 2. The latter was not a privileged item and is within the proper realm of discoverable material. Damiani, J. P., Titone, Suozzi and O’Connor, JJ., concur.